ORDER
The Respondent is presently suspended by this Court’s Order entered on February 3, 1994. On February 4, 1994, pursuant to Article III, Rule 13, Respondent filed an affidavit with this Court’s Disciplinary Board setting forth that he is aware he is the subject of an investigation of professional misconduct. Respondent’s affidavit sets forth that he freely and voluntarily consents to disbarment and that he is fully aware of the implications of submitting his consent. On February 8, 1994, Disciplinary Counsel filed Respondent’s affidavit with the Court.
Upon review of Respondent’s affidavit, we deem such an order appropriate.
Accordingly, pursuant to Article III, Rule 13, is it hereby ordered, adjudged and decreed that the Respondent R. Daniel Harrop, be and he is hereby Disbarred on Consent from engaging in the practice of law.